Citation Nr: 1532466	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected status post left nephrectomy with renal insufficiency at the remaining right kidney. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.     


FINDING OF FACT

The evidence is in equipoise; the Veteran's hypertension is proximately due to, the result of, or aggravated by the service-connected status post left nephrectomy with renal insufficiency at the remaining right kidney.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran,  the criteria for service connection for hypertension as secondary to the service-connected status post left nephrectomy with renal insufficiency at the remaining right kidney have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hypertension, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has hypertension as a result of his service connected status post left nephrectomy.  Specifically, he alleges that his medical providers have informed him that his hypertension is a side effect of only having one kidney.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) . 

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, the Veteran has been diagnosed with hypertension.  As such, there is evidence of a current disability.  The question then becomes whether hypertension is secondary to the service-connected status post left nephrectomy.  On this question, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hypertension is proximately due to, the result of, or caused by the service-connected status post left nephrectomy with mild renal insufficiency at the remaining right kidney.  

The Veteran's primary care physician has indicated in multiple treatment notes that hypertension was most likely caused as a result of the nephrectomy.  Notably, in January 2013, the provider reasoned that hypertension was most likely caused by the nephrectomy considering the Veteran's young age at onset and an absence of a family history of hypertension.  The provider further noted that there were findings in the record of some impaired kidney function in the remaining right kidney, e.g. in January 2009 urinalysis showed traces of protein and ketones.

In contrast, an April 2009 VA medical examiner opined that hypertension was not caused or permanently aggravated by the nephrectomy as there was no evidence of chronic renal insufficiency involving the remaining kidney based on current lab studies.  The examiner further indicated that there was no medical literature to support a relationship between an operative nephrectomy and secondary hypertension in the absence of renal parenchymal disease.  In November 2012, a VA examiner opined that since there was no evidence of kidney disease, the Veteran could not have complications such as hypertension caused or aggravated by kidney disease.  The examiner cited to no evidence of protein uria in the record as one basis for finding no kidney disease. 

The Board finds the VA examination opinions in adequate as the record is replete with findings of varying degrees of renal insufficiency in the remaining right kidney.  Notably, on VA examination in May 1991 the Veteran had questionable hypertension and hyperuricemia.  Laboratory reports at the time showed increased levels of BUN, creatinine, uric acid, and cholesterol.  He was diagnosed with renal insufficiency in the remaining kidney.  The Board would note that VA previously acknowledged this finding, as service connection was awarded for status post left nephrectomy with renal insufficiency at the remaining right kidney.  Renal insufficiency was again noted on examination in May 1993.  Treatment notes in January 2012 again noted high uric acid.  The Veteran was started on Allopurinol 300 milligrams daily.  The provider opined at that time that hypertension was most likely caused by nephrectomy.  In February 2012, the right kidney function was considered borderline abnormal.  

Thus, the Board finds that the probative value of the VA opinions diminish in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

The evidence is at least in equipoise in showing that the Veteran's hypertension is secondary to his service-connected status post left nephrectomy with renal insufficiency at the remaining right kidney.  Resolving any doubt in the Veteran's favor, service connection for hypertension is warranted.  38 C.F.R. §§  3.102; 3.310.


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected status post left nephrectomy with renal insufficiency at the remaining right kidney, is granted. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


